Citation Nr: 0844481	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
compensable rating for a lumbosacral strain. Jurisdiction has 
since been transferred to the Atlanta, Georgia RO.

The veteran was scheduled for a Travel Board hearing in 
November 2008. The record reflects that he requested that the 
hearing be cancelled.  He has not requested that the hearing 
be rescheduled. Therefore, his request for such a hearing is 
considered withdrawn.


FINDING OF FACT

1.  The veteran is service connected only for a lumbar 
strain; he is not service connected for any other lumbar 
disorder.

2.  The veteran's lumbosacral strain is not manifested by 
forward flexion less than 85 degrees; or by a combined range 
of motion of the thoracolumbar spine less than 235 degrees; 
or by muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height. 


CONCLUSION OF LAW

The criteria for a compensable rating for a lumbosacral 
strain have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2004, March 
2006, April 2008, and October 2008 correspondence of the 
information and evidence needed to substantiate and complete 
the claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The February 2006 statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating. VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
The correspondence and the statement of the case informed the 
claimant of the need to submit all pertinent evidence in his 
possession. The claim was readjudicated in the June 2008 
supplemental statement of the case. Correspondence of record 
provided adequate notice of how effective dates are assigned. 
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and provided an 
opportunity to present pertinent evidence in light of the 
notice provided. Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists. There is not a scintilla of evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. Hence, 
the case is ready for adjudication.

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.

When evaluating a loss of motion, consideration is given to 
the degree of functional loss caused by pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

Under 38 C.F.R. § 4.71a, Code 5237, a lumbosacral strain is 
evaluated with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 10 
percent rating requires thoracolumbar forward flexion be 
greater than 60 degrees but not greater than 85 degrees; or, 
a combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees. 38 C.F.R. § 4.71a, Plate V. 

Background

The veteran is service connected for a lumbar strain with a 
noncompensable rating assigned.  

At a September 2004 VA spine examination, the examiner 
reviewed the claims file finding no service medical records.  
The available treatment records were from 1980 to the 
present.  The veteran reported a back injury during service.  
He reported being evaluated at the VA Hospital in Wisconsin 
where a myelogram revealed a herniated lumbar disc.  The 
examiner stated that there was nothing to support this 
assertion.  The veteran further stated that he underwent a 
laminectomy for back pain with radiation to the right lower 
extremity.  The examiner noted that electrodiagnostic studies 
may have shown a herniated L3 disc.  That history also stated 
the veteran suffered a significant injury "fooling around 
with a boat." (sic)  He did fairly well following his 1980 
surgery until 2000 when he had reoccurring pain in both lower 
extremities.  He underwent surgery in 2000 which gave little 
relief.  The veteran stated that he currently suffered from a 
great deal of discomfort with back pain radiating to both 
legs.  

At the time of the examination he was on crutches until 
further notice after left knee surgery.  Consequently, 
physical examination of the lumbar spine could not be 
performed regarding range of motion and the use of the 
muscles of the lower extremities.  The examiner did note that 
straight leg raising tests were negative.

The examiner was asked to determine whether the current low 
back problems were related to service or the service 
connected lumbar strain. The examiner again noted the lack of 
service records to determine exactly what the veteran had 
while on active duty.  The records implied that no myelogram 
was performed but electromagnetic studies indicated some 
change at the third lumbar disc which had no relationship at 
all to the lumbar disc levels which were operated on 
postservice.  The examiner opined that it was unlikely that 
the postservice surgery was related to a problem which 
occurred some 12 years before.  The operative notes did not 
describe any evidence of arthritis around the disc nor did it 
describe that the disc was adherent or scarred down.  The 
examiner noted that if someone had a true herniated disc for 
12 years or so, they would have shown scarring of the disc, 
scarring of the nerve, and the beginning of arthritic changes 
in that area, none of which was described either in the x-ray 
studies or in the surgical notes.  The examiner opined that 
therefore it was unlikely that the veteran's lumbar disc 
condition is related to a lumbar strain suffered previously.  
The diagnosis was degenerative disc disease and lumbar 
spondylolisthesis at L5-S1, not service connected.

A Social Security award determination was received noting 
that the veteran was found to be disabled from July 2006 for 
reasons other than a lumbosacral strain.

At a January 2008 VA spine examination the veteran reported 
diffuse, deep, constant lower back pain with radiation into 
the lower left extremity.  He took vicodin, oxycontin, and 
flexeril which provided adequate control of his pain.  
Walking more than 50 yards and prolonged standing (greater 
than 30 minutes) caused flare-ups.  Rest, lying down and 
medication relieved his symptoms.  He was not incapacitated 
by the pain.  There was no history of fatigue, numbness, 
bladder or bowel dysfunction due to the strain.  He sometimes 
used a walking stick.  He used no orthotics.  The disorder 
was noted to be managed on medication on as needed basis.

The examiner noted the presence of a healed midline surgical 
scar.  The veteran's gait and posture were normal, as was the 
curvature of the spine.  He had no difficulty getting on and 
off the examining table.  Left leg raising caused no pain, 
while right leg raising caused pain at 45 degrees.  Forward 
flexion was to 90 degrees, with pain at 60 degrees; extension 
was to 30 degrees; lateral flexion was to 30 degrees, with 
pain; and lateral rotation was to 30 degrees with pain.  
Three repetitions increased pain, weakness, lack of 
endurance, fatigue. Laseque signs were negative.  He could 
deep ankle bend and knee reflexes were present.  Motor power 
was grade 5 bilaterally.  No autonomic dysfunction was noted.  
X-rays revealed 12 rib bearing thoracic vertebrae and 5 non 
bearing lumbar vertebrae. No fractures or subluxation was 
noted.  Small early anterior osteophytes were noted.  Disc 
space was moderate at L4-5 and significant disc space 
narrowing was noted at S-1.  The overall impression was 
diffuse osteophytes, moderate disc space narrowing at L4-5 
and moderate prominence at S-1.  The diagnosis was mild 
lumbar degenerative disc disease.  A lumbosacral strain was 
not diagnosed.

Analysis

After careful review of the medical evidence, the Board finds 
that the lumbar strain does not warrant an increased 
compensable rating.

The available evidence reveals numerous significant 
disabilities including degenerative disc disease and lumbar 
spondylolisthesis at L5-S1 which are not service connected.  
In this regard, a September 2004 VA spine examination noted 
that the veteran suffered a significant postservice injury 
"fooling around with a boat."  (sic)  He underwent two disc 
surgeries postservice.  While range of motion studies could 
not be performed in September 2004 due to a non service 
connected left knee disorder, at a January 2008 VA spine 
examination, the veteran did not exhibit any limitation of 
lumbar motion due to a lumbosacral strain.  He had normal 
posture, the curvature of the spine was normal, and he had no 
difficulty getting on and off the examining table.  

Neither examiner diagnosed a lumbar strain.  The September 
2004 examiner specifically opined that it was unlikely that 
the veteran's lumbar disc condition was related to a lumbar 
strain suffered previously. 

The Board finds evidence of no more than slight subjective 
symptoms of a lumbar strain.  The lumbar strain alone is not 
manifested by thoracolumbar forward flexion less than 85 
degrees.  As noted in the January 2008 VA spine examination, 
he has a full range of thoracolumbar motion.  The combined 
range of thoracolumbar motion exceeded 235 degrees.  There is 
no evidence that the lumbosacral strain is manifested by 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

As such, the Board finds that the veteran does not meets the 
criteria for a compensable rating for his service connected 
lumbosacral strain.  38 C.F.R. § 4.71a, Code 5237.

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  Regarding DeLuca, the examiner in January 
2008 noted no additional limitation of motion or joint 
function by pain, fatigue, weakness, or lack of endurance 
caused by the lumbosacral strain. 38 C.F.R. § 4.40.  Hence, 
there is no basis for an increased rating under the DeLuca 
doctrine.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however as the preponderance of the 
evidence is against the appellant's claim for an  increased 
compensable rating for a lumbar strain, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A compensable evaluation for a lumbosacral strain is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


